          Case 1:18-cr-00391-JPO Document 187 Filed 10/23/20 Page 1 of 2




                                PARKER AND CARMODY, LLP
                                       ATTORNEYS AT LAW
                                        850 THIRD AVENUE
                                            14TH FLOOR
                                       NEW YORK, N.Y. 10022

DANIEL S. PARKER                                                          TELEPHONE: (212) 239-9777
MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
CHRISTINA S. COOPER                                                       DanielParker@aol.com




                                                     October 22, 2020

By ECF
Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007


                              Re: United States v. Hahson McRae
                                       18 Cr 391 (JPO)

Dear Judge Oetken:

    I write requesting that the Court reappoint me pursuant to the Criminal Justice Act to
represent Mr. McRae nunc pro tunc to April 18, 2020.

   I was previously appointed in June 2018 to represent Mr. McRae and I submitted a voucher
on April 17, 2020 for legal services rendered. After I submitted the voucher, I continued to
provide legal services to Mr. McRae, including, but not limited to, representing him with regard
to his pending State court case and conferring with his attorney about this case, helping him
secure the return of his property, speaking with him and his Federal probation officer about his
supervised release conditions and compliance, and speaking with Mr. McRae and his wife
regarding his mental health issues.

   I respectfully request that the Court reappoint me so that I can apply for compensation for
legal services provided to the Defendant. If the foregoing meets with Your Honor’s approval,
then I respectfully request that you “So Order” this letter, granting this application.

  Thank you for your consideration in this matter.


                                                              Respectfully submitted,




                                                1
      Case 1:18-cr-00391-JPO Document 187 Filed 10/23/20 Page 2 of 2




                                                     Daniel S. Parker
                                                     Parker and Carmody, LLP
                                                     850 Third Avenue
                                                     14th Floor
Granted.                                             New York, NY 10022
Attorney Daniel Parker is hereby reappointed under   Tel. 917-670-7622
the CJA ACT nunc pro tunc to April 18, 2020.         DanielParker@aol.com
  So ordered.
  October 23, 2020




                                               2
